Citation Nr: 1043084	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  02-02 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a left knee disability, 
to include as secondary to service-connected post-traumatic 
osteoarthritis with patellofemoral disease of the right knee.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

(The issue of entitlement to an increased rating for post-
traumatic osteoarthritis with patellofemoral disease of the right 
knee is the subject of a separate Board decision)



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to January 
1966.

These matters initially came before the Board of Veterans' 
Appeals (Board) from a May 2001 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in San Diego, 
California.  In that decision, the RO denied entitlement to 
service connection for patellofemoral pain syndrome of the left 
knee, bilateral hearing loss, and tinnitus.

The Veteran testified before the undersigned at a July 2003 
hearing at the RO (Travel Board hearing).  A transcript of that 
hearing has been associated with his claims folder.

In April 2004, the Board remanded these matters for further 
development.

In June 2005, the Board denied the claims for service connection 
for a left knee disability, bilateral hearing loss, and tinnitus.  
The Veteran appealed the Board's denials to the United States 
Court of Appeals for Veterans Claims (Court).

In July 2007, the Court vacated the Board's decision and remanded 
the case for readjudication in compliance with directives 
specified in the Court's decision. 

In May 2008, the Board remanded these matters for further 
development in accordance with the Court's July 2007decision.

The issues of whether new and material evidence has been 
received to reopen claims for service connection for a 
bilateral leg disability and a lower back disability have 
been raised by the record, but have not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, 
the Board does not have jurisdiction over them, and they 
are referred to the AOJ for appropriate action.  

In June 2005, the Board granted the Veteran's motion to advance 
this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) 
(2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion of 
the decision below and are REMANDED to the Department of Veterans 
Affairs Regional Office.

(The claim for an increased rating for post-traumatic 
osteoarthritis with patellofemoral disease of the right knee is 
the subject of a separate Board decision)



FINDING OF FACT

The Veteran's left knee disability is the result of an in-service 
disease or injury.



CONCLUSION OF LAW

The criteria for service connection for a left knee disability 
are met.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

As the Board is granting the claim for service connection for a 
left knee disability, the claim is substantiated, and there are 
no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-
68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the 
notice and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice and 
assistance).

Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 
see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

Service connection is also provided for a disability, which is 
proximately due to, or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310 (2010).  The Court has held that 
service connection can be granted under 38 C.F.R. § 3.310, for a 
disability that is aggravated by a service-connected disability 
and that compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. Brown, 7 
Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to 
explicitly incorporate the holding in Allen.  Because service 
connection for a left knee disability is not being granted on the 
basis of aggravation, it is not necessary to determine which 
version of the regulation is applicable.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999). Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, 6 Vet. App. 
at 469 (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

The Veteran's medical records reveal that he has been diagnosed 
as having a current left knee disability.  For example, a July 
2008 VA examination report indicated diagnoses of osteoarthritis 
and tricompartment enthesopathy of the left knee.

Furthermore, the Veteran has reported on several occasions, 
including during the July 2008 VA examination, that he began to 
experience left knee pain in-service while standing up to 12 
hours a day for guard duty.  He also reported during a March 2001 
VA examination and during the July 2003 hearing that he 
experienced in-service left knee symptoms, such as swelling, but 
that there was no specific left knee injury.  Also, chronic left 
knee pain has persisted ever since service and he received 
treatment for his left knee shortly after service.  

The Veteran is certainly competent to report in-service left knee 
pain during guard duty as well as left knee swelling.  Jandreau, 
492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  Also, his reports 
of performing guard duty are consistent with the circumstances of 
his service and there is no evidence that explicitly contradicts 
his reports.  Therefore, the Board concludes that the Veteran's 
reports of in-service left knee symptoms are also credible.  
Thus, in-service left knee pain and swelling is conceded.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303(a) (each disabling 
condition for which a Veteran seeks service connection must be 
considered on the basis of the places, types, and circumstances 
of his service, as shown by the evidence).  Therefore, there is 
evidence of a current left knee disability and in-service left 
knee symptoms.

There are conflicting medical opinions as to the etiology of the 
Veteran's current left knee disability.  The Board, therefore, 
must weigh the credibility and probative value of these opinions, 
and in so doing, may favor one medical opinion over the other.  
See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for 
the evidence it finds persuasive or unpersuasive and provide 
reasons for rejecting material evidence favorable to the claim.  
See Gabrielson v. Brown, 7 Vet. App. 36, 29-40 (1994).

The physician who conducted the March 2001 VA examination opined 
that it was probably likely that the Veteran's current left knee 
symptoms were due to the in-service knee symptoms.  Although he 
could not say with absolute certainty, the Veteran was very 
definite in his reports of knee problems over the years and was 
consistent in his story.

In accordance with the Court's July 2007 decision, the Veteran 
was afforded a VA examination for his left knee in July 2008.  
The examination report includes an opinion that the Veteran's 
current left knee disability was not likely ("less likely as 
not"/"less than 50/50 probability) caused by or the result of 
the left knee disease or injury in service and did not likely 
have its onset in service.  

This opinion was based on the Veteran's reported history, which 
revealed that he worked as an inspector at various sites after 
service and that he was able to perform this job.  Although he 
subsequently developed a knee disability, there was no medical 
evidence of any treatment for ongoing left knee problems in the 
late 1960s or during the 1970s that would indicate that the knee 
was either injured or strained in service.  There was no medical 
evidence of any clinical treatment for a left knee disability 
until 1999.

In September 2010, Catherine Enock, RN reviewed the Veteran's 
service treatment records, post-service medical records, and his 
various statements, including his testimony during the July 2003 
hearing.  She opined that based upon a review of these records 
and numerous medical resources, the Veteran's current left knee 
disability was likely ("at least as likely as not") related to 
the 12 hour guard duty that he performed while in service.  

This opinion was based upon medical literature which revealed 
that in prolonged standing, continuous concentrated compression 
on small, load-bearing regions of the knee and hip cartilage 
could also cause local disruptions to the blood supply and wear 
and tear on the cartilage.  When static postures were maintained 
for long periods, synovial fluid was pressed out between the 
surfaces of the joints and when one moved again, there was, 
temporarily, less lubrication of the joint.  Therefore, the 
chances of wear increased.  Medical literature was quoted as 
stating:

		In compressive movement of a joint . . . fluid must be 
      squeezed out from the articular cartilage at the area 
of 
      contact and in front of it, and as soon as the peak 
stress
      has passed, the fluid starts to reabsorb.  In 
prolonged standing 
      . . . the fluid film will generally disappear, leaving 
only the
      boundary lubricant to protect the surfaces.

The September 2010 opinion was also based upon Occupational 
Safety and Health Administration guidelines which revealed that 
employees could be at risk of developing musculoskeletal 
disorders if their work environment required them to assume 
awkward or static body postures for a prolonged period of time.

Although the Veteran's November 1965 separation examination did 
not indicate any arthritis, rheumatism, bony or joint 
abnormalities, or lameness, the onset and progression of 
osteoarthritis, chrondal loss, and degenerative joint disease 
were gradual in nature and a diagnosis could be elusive until 
such time as the disease process had progressed sufficiently to 
elicit significant symptoms.  Early changes associated with 
osteoarthritis occurred in the cartilage and X-rays were not very 
useful in showing changes in cartilage.

The July 2008 VA examiner's opinion that the Veteran's current 
left knee disability did not have its onset in service and was 
not related to a disease or injury in service is entitled to 
little, if any, probative weight.  It is apparent that he based 
his opinion on the absence of treatment records for a left knee 
disability in service or in the decades after service and that he 
did not consider the Veteran's reports of chronic left knee 
symptoms in service and in the years since service.

A medical opinion based solely on the absence of documentation in 
the record is inadequate and a medical opinion is inadequate if 
it does not take into account the Veteran's reports of symptoms 
and history (even if recorded in the course of the examination).  
Dalton v. Peake, 21 Vet. App. 23 (2007).

The September 2010 opinion, on the other hand, was accompanied by 
a detailed rationale which was based upon a review of the 
Veteran's claims file, his reported history, and medical 
literature, and was consistent with the evidence of record.  
Therefore, this opinion is entitled to substantial probative 
weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008) (most of the probative value of a medical opinion comes 
from its reasoning; threshold considerations are whether the 
person opining is suitably qualified and sufficiently informed).

Although the opinion of the physician who conducted the March 
2001 VA examination has limited probative value due to its 
speculative nature, it was based upon the Veteran's reported 
history and at least supports a conclusion that his current left 
knee disability is related to service. 

Thus, as the probative evidence supports a conclusion that a link 
exists between the Veteran's current left knee disability and his 
in-service knee symptoms and resolving reasonable doubt in his 
favor, service connection must be granted.  38 U.S.C.A. §§ 1110, 
1131, 5107(b); 38 C.F.R. § 3.303.   


ORDER

Entitlement to service connection for a left knee disability is 
granted.


REMAND

The Veteran has reported that he was exposed to loud noises in 
service associated with military weaponry and machinery while in 
basic training and while assigned to an artillery unit in 
Germany.  His DD 214 reveals that his military occupational 
specialty was a launcher crewman.  He has also reported that he 
began to experience bilateral hearing loss and tinnitus at that 
time and that such hearing difficulties have continued ever 
since.

The Veteran was afforded a VA audiological examination in April 
2002.  Audiometric testing revealed that the Veteran did not have 
bilateral hearing loss as defined by VA.  See 38 C.F.R. § 3.385 
(2010).  Therefore, no opinions were given as to the etiology of 
any hearing disabilities.

A second VA audiological examination was conducted in May 2004.  
The examiner who conducted the examination noted that pure tone 
thresholds and speech recognition scores would not be given 
because the admitted thresholds and responses were not considered 
valid.  Specifically, admitted pure tone thresholds were in the 
35 to 55 decibel range in the right ear.  However, the speech 
reception thresholds were 10 and 15 decibels for the right and 
left ears, respectively.  Admitted pure tone thresholds were flat 
at 35 through 4000 Hertz and then 50 at 6000 Hertz and 60 at 8000 
Hertz.  The discrepancies among these tests suggested that the 
thresholds were not suitable for rating purposes.  Therefore, no 
further opinions were provided.

In its July 2007 decision, the Court found that the May 2004 VA 
examination was speculative as to whether the Veteran had 
bilateral hearing loss and noted that it did not include an 
opinion as to whether the Veteran had tinnitus related to 
service.  The Court remanded the claims for service connection 
for bilateral hearing loss and tinnitus so that the Veteran could 
be afforded a new VA audiological examination to include, with 
certainty, results of a controlled speech discrimination test and 
puretone audiometry test and an opinion as to whether the Veteran 
had tinnitus related to service.

In accordance with the Court's July 2007 decision, the Veteran 
was afforded a new VA audiological examination in July 2008.  The 
examination report reveals that speech recognition scores of 96 
percent in both ears were recorded, however puretone audiometry 
testing results were not provided because the responses were of 
questionable validity.  Variability was noted using ascending and 
descending test methods and measured thresholds were not in 
agreement with speech reception thresholds or excellent word 
recognition scores with a presentation level of 40 decibels.  
Acoustic reflexes were present at 500-2000 Hertz for ipsilateral 
and contralateral stimulation and otoacoustical emissions were 
present through 3000 Hertz bilaterally.  Normal hearing was 
suspected, but obtained results were considered to be 
exaggerated.

The examiner did not provide any opinions as to the etiology of 
any hearing loss or tinnitus because of the invalid responses to 
the puretone testing.  Therefore, the examination and the 
Veteran's reports of tinnitus were considered inadequate for 
rating purposes.

The July 2008 VA examination is inadequate because it contains 
some of the same deficiencies found by the Court in the 2004 
examination.  The 2008 examination report does not include the 
results of a puretone audiometry test.  An examination for 
hearing impairment must be conducted by a state-licensed 
audiologist and must include a controlled speech discrimination 
test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. 
§ 4.85(a) (2010).

Also, no opinion was provided as to whether the Veteran has 
current tinnitus, and if so, whether it is related to service.  
As in the 2004 examination, no opinion was apparently provided 
because of his invalid responses to the puretone testing.  
However, the Veteran is competent to report current tinnitus and, 
unlike hearing loss, no law or regulation requires specific test 
findings for tinnitus to be shown as a current disability.  See 
Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337; Charles 
v. Principi, 16 Vet. App. 370, 374 (2002) (lay testimony may 
establish the presence of tinnitus because ringing in the ears is 
capable of lay observation).  As the Veteran has reported 
tinnitus on numerous occasions as well as in-service noise 
exposure, a new examination is also required to obtain an opinion 
as to the etiology of the current tinnitus.

VA regulations provide that where an examination report does not 
contain sufficient detail, it is incumbent upon the rating board 
to return the report as inadequate for evaluation purposes.  38 
C.F.R. § 4.2 (2010); see 38 C.F.R. § 19.9 (2010).  Where the 
Board makes a decision based on an examination report which does 
not contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough and 
contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 
109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Schedule the Veteran for a VA 
audiological examination to determine the 
nature and etiology of any current hearing 
loss and to determine the etiology of his 
current tinnitus.  All indicated tests and 
studies should be conducted.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The Veteran should be afforded audiology 
testing, including a puretone audiometry 
test and a speech recognition test 
(Maryland CNC test), and all results of 
such tests should be recorded.

The examiner should opine as to whether it 
is at least as likely as not (50 percent 
probability or more) that the Veteran has 
current hearing loss; and if so whether it 
had its onset in service, is related to the 
Veteran's in-service noise exposure, or is 
otherwise related to a disease or injury in 
service.  

The examiner should also opine as to 
whether it is at least as likely as not (50 
percent probability or more) that the 
Veteran has current tinnitus, and if so, 
whether it had its onset in service, is 
related to his in-service noise exposure, 
or is otherwise related to a disease or 
injury in service.  

The examiner must provide a rationale for 
each opinion.  If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what if any additional 
evidence would be necessary before an 
opinion could be rendered.  The absence of 
evidence of treatment for hearing loss or 
tinnitus in the Veteran's service treatment 
records cannot, standing alone, be a 
sufficient rationale for providing a 
negative opinion.

The examiner is advised that the Veteran is 
competent to report his symptoms (including 
tinnitus), history, and in-service noise 
exposure, and such reports must be 
considered in formulating any opinions.

If the examiner rejects the Veteran's 
reports, the examiner should provide a 
reason for doing so.

2.  The AOJ should review the examination 
report to ensure that it contains the 
information and opinions requested in this 
remand and is otherwise complete.

3.  If any benefit on appeal remains 
denied, the AOJ should issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if in 
order. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


